Citation Nr: 0926320	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served from May 1966 to May 1970.  The appellant 
seeks surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2003, February 2004, and March 2004 rating 
decisions of a Department of Veteran's Affairs (VA) Regional 
Office (RO) that denied the appellant's claims for service 
connection for the cause of the Veteran's death and for DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2002, from metastatic 
spindle cell sarcoma.  The Veteran was not service connected 
for that disability.

2.  The Veteran's metastatic spindle cell sarcoma was not 
incurred in service and did not manifest to a compensable 
degree within one year following his separation from service.  
Nor was it related to his service-connected residuals of 
surgical removal of the left testicle or any other incident 
of service.

3.  A service-connected disability was not a principal or 
contributory cause of the Veteran's death, nor may the 
Veteran be presumed to have died of a service-connected 
disability.

4.  The Veteran was not evaluated as totally disabled as a 
result of a service-connected disability for 10 continuous 
years immediately preceding death, was not rated as being 
totally disabled continuously for a period of no less than 
five years immediately preceding his death, nor was he a 
former prisoner of war who died after September 30, 1999.
CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2008).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2008); 38 C.F.R. § 3.303 
(2008).  A current disability must be related to service or 
to an incident of service origin.  A Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the Veteran's service and 
the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the Veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and (2) that the current disability 
was either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995).

The Veteran died on October [redacted], 2002.  An October 2002 death 
certificate lists his principal cause of death as metastatic 
spindle cell sarcoma.  No other conditions are listed as 
principal or contributory causes of death. 

The appellant contends that the Veteran's fatal metastatic 
spindle cell sarcoma developed over many years as a result of 
radiation therapy he received in 1975 and 1976, after his 
period of active service, to treat embryonal cell carcinoma 
affecting his right testicle.  The appellant acknowledges 
that the prior cancer was not diagnosed or treated during the 
Veteran's period of active duty.  Nevertheless, she asserts 
that it is related to an epidermoid cyst for which the 
Veteran underwent a radical left orchiectomy in service and 
that service connection is therefore warranted.

At the time of his death, the Veteran was service-connected 
for residuals of surgical removal of the left testicle, rated 
as 20 percent disabling, and was also in receipt of special 
monthly compensation on account of the anatomical loss of a 
creative organ in service.  Significantly, however, the 
Veteran was not service connected for metastatic spindle cell 
sarcoma or any other cancer-related illnesses at the time of 
his death.

The Veteran's service medical records reveal that in April 
1969, he was receiving treatment for prostatitis when a mass 
was detected in his left testicle.  In May 1969, he underwent 
a radical left orchiectomy to remove the growth, which was 
diagnosed as a benign epidermoid cyst.  After a week-long 
recovery period, the Veteran returned to active duty and 
served an additional year in the military.  His service 
medical records are otherwise negative for any complaints or 
clinical findings of testicular problems or cancer.  On 
examination prior to his separation from service in May 1970 
and on VA examination in December 1970, the Veteran was noted 
to have an acquired absence of the left testicle and 
resultant scar.

Post-service medical records reflect that in late 1975, the 
Veteran noticed a painless swelling in his right testicle.  
He subsequently sought treatment at a private hospital in 
November 1975 and underwent a radical right orchiectomy and 
staging studies.  A biopsy of the removed mass confirmed the 
presence of embryonal cell carcinoma for which the Veteran 
underwent radiation and related treatment from December 1975 
to May 1976.  

The record thereafter shows that the Veteran was asymptomatic 
until January 2002, at which time he sought treatment for a 
mass on his left buttock immediately adjacent to the site of 
his prior radiation treatment for cancer of the right 
testicle.  The diagnosis was metastatic spindle cell sarcoma, 
to which the Veteran succumbed on October [redacted], 2002.

Immediately following the Veteran's death, a private 
physician who treated him for metastatic spindle cell sarcoma 
during the last 10 months of his life submitted a statement 
indicating that the radiation that the Veteran had received 
for his prior cancer in 1975 and 1976 had induced his fatal 
sarcoma.  Significantly, however, that physician did not 
render an opinion as to whether the Veteran's prior cancer 
was related to any service-connected disability or to any 
other aspect of his military service.

Thereafter, a second private physician who treated the 
Veteran for cancer in 2002 submitted a January 2004 statement 
indicating that the testicular cancer for which the Veteran 
was diagnosed and treated in the mid-1970s was analogous to 
breast cancer in that it could have been present for many 
years before it was detected.  The private physician opined 
it was "a definite possibility" that the Veteran's prior 
cancer could have been present before May 1970, adding that 
it was likely that his May 1969 left orchiectomy had been 
performed "to rule out malignancy" during his period of 
active duty.  In a subsequent April 2004 statement, that 
physician stated that in his opinion it was "as likely as 
not" that the Veteran had cancer in his right testicle prior 
to May 1970, when he was discharged from service.  

A third private physician, who did not treat the Veteran for 
cancer, submitted a statement in January 2004 indicating that 
the presence of epidermoid cysts, while benign, could 
increase the risk of future testicular malignancies; however, 
that physician acknowledged that he could not "quantitate 
that risk" from the available medical literature.  
Nevertheless, the physician stated that he could "not 
exclude the possibility that there may have been an early 
cancer in 1969 that finally reached detectability six years 
later."

Significantly, none of the three private physicians that 
submitted opinions indicated that those opinions were based 
on a review of the Veteran's service medical records or other 
pertinent evidence in his claims folder.

In March 2009, the Board requested a Veterans Health 
Administration (VHA) opinion from a VA oncologist regarding 
whether or not the Veteran's fatal metastatic spindle cell 
sarcoma had its onset during his period of active duty or 
whether it was otherwise related to his service-connected 
residuals of surgical removal of the left testicle or any 
other aspect of his active service.

In April 2009, the Board received a report and opinion from 
the chief of hematology and oncology at a VA Medical Center 
who, after reviewing the Veteran's claims folder and relevant 
medical literature, determined that the metastatic spindle 
cell sarcoma that caused his death was less likely than not 
related to either his in-service radical left orchiectomy and 
resulting service-connected residuals of surgical removal of 
the left testicle or to any other aspect of his service.  As 
a rationale for the opinion, the VA examiner noted that, 
based on his knowledge of the epidemiology regarding 
testicular tumors and his review of pertinent medical 
literature, there was a "a list of known risk factors" 
associated with such tumors, but "an epidermoid cyst was not 
one of them."  He then cited specific clinical findings in 
support of why he did not agree with the private physicians' 
opinions that epidermoid cysts potentially posed an increased 
risk of future testicular malignancies.  The VA examiner 
conceded that it was "very likely" that the radiation 
therapy the Veteran received for right testicular cancer in 
the mid-1970s played a role in inducing his fatal spindle 
cell sarcoma decades later.  However, that VA examiner 
emphasized that there was "absolutely no relationship 
between the epidermoid cyst in the left testis [the Veteran] 
had in 1969," during his period of active service, and the 
"embryonal cell carcinoma he had in the right testis in 
1975."  Finally, while recognizing that it was "possible 
that the [Veteran] might have already had undetectable cancer 
in his right testis years before 1975," the VA oncologist 
noted that there was absolutely no clinical evidence to 
suggest that was the case, nor any other evidence indicating 
that the Veteran's prior cancer had its onset during his 
period of active service.  In that regard, the VA examiner 
noted that, at the time the Veteran was serving in the 
military, the common treatment for a benign epidermoid cyst 
was a complete orchiectomy and therefore the fact that the 
Veteran underwent such a procedure was not itself an 
indication that he was already suffering from a testicular 
malignancy or other cancer-related illness in service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinion set forth by the April 2009 
VA examiner outweighs the prior opinions of the private 
physicians suggesting a possible connection between the 
Veteran's fatal metastatic spindle cell sarcoma and the left 
testicular epidermoid cyst for which he underwent a radical 
left orchiectomy in service.  In placing greater weight on 
the April 2009 VA examiner's opinion, the Board considers it 
significant that the examiner was a specialist in the 
pertinent medical field and based his opinion on a thorough 
and detailed examination of the Veteran's claims folder and 
medical history.  Moreover, the VA examiner's opinion is the 
most current medical opinion of record and was supported by a 
detailed rationale that specifically addressed the 
contentions of the private physicians on the basis of the 
clinical evidence of the record and medical literature 
pertaining to the epidemiology of testicular tumors.  Prejean 
v. West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and 
the thoroughness and detail of the opinion).  

In contrast, the January 2004 statements from the private 
physicians indicating that it was possible that the Veteran's 
right testicular cancer, diagnosed in the mid-1970s, might 
have been present years earlier during his period of active 
service, are inherently speculative in nature and thus of 
limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain 
v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 
30 (1993) (medical opinion expressed in terms of may also 
implies may or may not and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) 
(doctor's statement framed in terms such as could have been 
is not probative).  Those private physicians' statements fail 
to provide a definite causal connection between the 
metastatic spindle cell sarcoma that caused the Veteran's 
death and his service-connected residuals of surgical removal 
of the left testicle or any other aspect of his military 
service.  Accordingly, the Board finds that their opinions on 
this matter constitute "what may be characterized as non-
evidence."  Permen v. Brown, 5 Vet. App. 237 (1993).  
Moreover, while one of the private physicians subsequently 
submitted a statement in April 2004 indicating that it was as 
likely as not that the Veteran had cancer in his right 
testicle during his period of active duty, that physician did 
not provide a rationale for that opinion.  Furthermore, while 
two of private physicians indicated that they had treated the 
Veteran for cancer in the last year of his life, there is no 
indication that they or the other private physician, who did 
not treat the Veteran, reviewed his service medical records 
or any other pertinent clinical evidence in his claims file.  
That further limits the probative value of all three private 
physicians' opinions.  In any event, the Board observes that 
the VA examiner's April 2009 opinion is not inconsistent with 
the statement of the October 2002 private treating physician, 
who opined that the Veteran's radiation therapy for right 
testicular cancer in the mid-1970s likely induced his fatal 
metastatic spindle cell sarcoma, but did not indicate that 
there was a causal relationship between his prior cancer and 
any service-connected disability or incident in service.

The Board finds that the evidence of record does not support 
a finding in favor of granting service connection for the 
Veteran's cause of death on a secondary basis.  There is no 
probative evidence establishing a medical nexus between the 
Veteran's metastatic spindle cell sarcoma, which was the only 
cause of death listed on his death certificate, and his 
service-connected residuals of surgical removal of the left 
testicle.  Indeed, the competent medical evidence weighs 
against a finding of a medical nexus, as the April 2009 VA 
examiner specifically found that the Veteran's fatal 
metastatic spindle cell sarcoma was not caused or related to 
that service-connected disability or to any other aspect of 
his active service.  That opinion carries the greatest 
probative weight.  Accordingly, the Board finds that service 
connection for the Veteran's cause of death is not warranted 
on a secondary basis.  

Nor is service connection warranted on a direct or 
presumptive basis.  The Veteran's service medical records do 
not show any complaints or clinical findings of cancer-
related illnesses.  Further, post-service medical records 
show that the Veteran's fatal metastatic spindle cell sarcoma 
was not diagnosed for several decades after the Veteran left 
service.  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no competent evidence of record 
establishing a nexus between the Veteran's service and the 
metastatic spindle cell sarcoma that caused his death.  The 
April 2009 VA examiner expressly indicated that the Veteran's 
death was not caused or related to any incident in service.  
Thus, the Board finds that direct service connection is not 
warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
In addition, the evidence does not show that any cancer-
related illness manifested to a compensable degree within one 
year following the Veteran's separation from service such 
that presumptive service connection may be granted.  
38 C.F.R. §§ 3.307, 3.309 (2008).

The Board has considered the appellant's assertions that the 
Veteran's cause of death was related to his period of active 
duty, including the left testicular epidermoid cyst for which 
he underwent a radical left orchiectomy in service.  However, 
as a layperson, the appellant is not competent to give a 
medical opinion on a diagnosis or etiology of a disorder.  
Bostain v. West, 11 Vet. App. 124 (1998), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).

In sum, the evidence shows that the Veteran developed 
metastatic spindle cell sarcoma that led to his death many 
years after service.  That fatal disease was not service-
connected, nor does any probative medical evidence of record 
demonstrate that it was related to his period of active 
service or to any incident therein, including the left 
testicular epidermoid cyst for which he was diagnosed and 
treated in service and his service-connected residuals of 
surgical removal of the left testicle.  The weight of the 
evidence shows that no disability incurred in or aggravated 
by service either caused or contributed to the Veteran's 
death.  As the preponderance of the evidence is against the 
claim for service connection for the cause of the Veteran's 
death, that claim must be denied. 38 U.S.C.A. § 5107(b);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318

Where a Veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Benefits are payable to the surviving spouse of a 
"deceased Veteran" in the same manner as if the death were 
service-connected. 38 U.S.C.A. § 1318(a) (West 2008).  A 
deceased Veteran for purposes of this provision is a Veteran 
who dies not as the result of the Veteran's own willful 
misconduct, and who either was in receipt of compensation, or 
for any reason (including receipt of military retired pay or 
correction of a rating after the Veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation, at the time of 
death for service-connected disabilities rated totally 
disabling.  The service-connected disabilities must have 
either been continuously rated totally disabling for 10 or 
more years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the Veteran's separation from service.  The total rating may 
be schedular or based on unemployability.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2008); Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003).  

The Veteran was service connected for residuals of surgical 
removal of the left testicle, rated as 20 percent disabling, 
and was also in receipt of special monthly compensation on 
account of the anatomical loss of a creative organ in 
service.  However, the Veteran did not have a service-
connected disability that was continuously rated totally 
disabling for 10 or more years immediately preceding death.  
Nor did he have any disability that was continuously rated 
totally disabling for at least five years from the date of 
his separation from service.  Accordingly, the Board finds 
that the totally disabling requirement under 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22 has not been met.  Additionally, 
the Veteran was not a former prisoner of war who died after 
September 30, 1999.  Therefore, the appellant's claim under 
38 U.S.C.A. § 1318 must be denied for lack of legal merit or 
entitlement under the law.  Cacalda v. Brown, 9 Vet. App. 261 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

As a final point, the Board notes that in reaching this 
determination, it is sympathetic to the appellant's claims 
and does not wish in any way to diminish the Veteran's 
service.  The Board, however, is precluded from reaching its 
own unsubstantiated medical conclusions, and is instead bound 
on these matters by the medical evidence of record.  Smith v. 
Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other 
grounds, Hupp v. Shinseki, No. 2008-7059 (Fed.Cir. May 19, 
2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The content of the notice letter will 
depend upon the information provided in the claimant's 
application.

Here, the RO sent correspondence in April 2003 and rating 
decisions in June 2003, February 2004, and March 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

The Board acknowledges that the appellant was not provided 
with all of notice criteria required by Hupp; however, the 
Board concludes that the appellant has actual knowledge of 
the disability for which the Veteran was granted service 
connection and those for which he was not service-connected.  
The appellant contends that the Veteran's fatal metastatic 
spindle cell sarcoma was related to his service-connected 
residuals of surgical removal of the left testicle, which was 
performed to remove an epidermoid cyst during his period of 
active duty.  However, she does not contend that the Veteran 
was service connected for metastatic spindle cell sarcoma or 
that his death was otherwise related to a service-connected 
disability or any other aspect of service.  The nature of the 
appellant's claim reflects her actual knowledge of the 
disabilities for which the Veteran was granted service 
connection and those for which he was not service-connected.  
Accordingly, the failure to provide Hupp-compliant notice is 
not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a VHA opinion in relation to 
this appeal.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


